DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-37, drawn to a laser system, classified in H01S 5/06243.
II. Claims 38-39, drawn to a method for forming an etched pattern on an interior surface of a hollow object, classified in B23K 26/0869.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as the laser system in Group I can be used to perform cutting, welding, ablating, etc. other than forming an etched pattern on an interior surface of a hollow object as required by the method in Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Lisa Geary on 03/01/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-37 (see Interview Summary dated on 03/08/21).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27-28, 30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bille et al. (US Patent 5,785,704) in view of NOBLE (EP0256671 A1).
Regarding claim 21, Bille discloses a system (40, FIG. 3) for forming an etched pattern on a surface (the system 40 for laser ablation of tumor tissue is capable of forming an etched pattern on a surface, see MPEP 2111.02 II), the system including a laser system (10, FIG. 1, col. 5 lines 39-40) comprising: 
a laser source (48, FIG. 3, col. 7 lines 43-46);
an inner tube (14, FIG. 1, col. 5 lines 51-54) comprising a focusing lens (20, FIG. 1, col. 5 lines 54-57) at a distal end, and 
an outer tube (16, FIG. 1, col. 5 lines 51-54) comprising a reflector (22, FIG. 1, col. 5 lines 57-60) at a distal end, 
wherein the inner tube is nested within the outer tube with the focusing lens closest to the reflector (FIG. 1), and 
wherein the laser system is configured to change a positional relationship between the reflector and the focusing lens by moving the inner tube within the outer tube to change a distance between the focusing lens and the reflector (“The focusing lens 20 is situated within the inner tube 14 proximal to the mirror 22. The placement of the focusing lens 20 relative to the mirror 22 is accurately controlled by longitudinal movement of the inner tube 14, as indicated by the arrow 30 so as to precisely focus the laser beam 36 at a selected distance away from the axis of the probe 10,” col. 6 lines 36-41), and accommodate a change in a distance between the reflector and the surface so that a focal point of the laser system remains focused on the surface (“The first and second tubes 14, 16 also can be moved in concert to maintain a constant desired focal distance while moving the exit path of the laser beam longitudinally,” col. 6 lines 46-49).
Bille does not disclose the laser source is located at a proximal end of the inner tube.
NOBLE discloses a similar laser system comprising an inner tube (34, FIG. 1, col. 6 lines 14-15) comprising a focusing lens (37, FIG. 1, col. 6 lines 14-15) at a distal end and a laser source (26, FIG. 1, col. 5 lines 23-15) at a proximal end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser system of Bille with integrating the laser source at the proximal end of the inner tube as taught by NOBLE in order to obtain a more compact laser system and enhance portability of the laser system.
Regarding claim 22, the combination has disclosed the laser system outlined in the rejection to claim 21 above and Bille further discloses moving the inner tube within the outer tube is actuated by gearing or other mechanisms known in the art (col. 6 lines 43-45 of Bille) except the gearing and other mechanisms being a ball screw controlled by a motor. However, a ball screw controlled by a motor used to perform rotational movement is known in the art. Therefore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the gearing or other mechanisms of Bille with a ball screw controlled by a motor to obtain a more precise rotational movement of the inner tube.
Regarding claim 23, Bille discloses the reflector is mounted at the distal end of the outer tube at a 45-degree angle so that the focal point of the laser system is redirected by 90 degrees toward the surface to be etched (“The mirror 22 is angled so as to reflect the laser beam 36 at approximately a ninety degree angle, causing the laser beam 36 to exit the probe 10 through a lateral opening 26 in the second tube 16, along a path approximately perpendicular to the longitudinal axis of the probe 10,” col. 6 lines 24-27).
Regarding claim 24, Bille discloses a motion control system (col. 6 lines 36-59) configured to provide rotation and translation about the longitudinal axis for one or both of the laser system and the surface based on a pattern to be etched.
Regarding claim 27, Bille discloses a longitudinal stop for inner tube defined by a region proximal to the distal end of the outer tube having a narrowed diameter (FIG. 1).
Regarding claim 28, Bille discloses a system (40, FIG. 3) for forming an etched pattern on an interior surface of a hollow object (the system 40 for laser ablation of tumor tissue is capable of forming an etched pattern on an interior surface of a hollow object, see MPEP 2111.02 II), the system comprising: 
a laser system (10, FIG. 1, col. 5 lines 39-40) comprising: 
a laser source (48, FIG. 3, col. 7 lines 43-46), 
a focusing lens (20, FIG. 1, col. 5 lines 54-57), and 
a laser head (FIG. 1), 
the laser head including a reflector (22, FIG. 1, col. 5 lines 57-60), 
wherein the laser system is configured to change a positional relationship between the reflector and the focusing lens (“The focusing lens 20 is situated within the inner tube 14 proximal to the mirror 22. The placement of the focusing lens 20 relative to the mirror 22 is accurately controlled by longitudinal movement of the inner tube 14, as indicated by the arrow 30 so as to precisely focus the laser beam 36 at a selected distance away from the axis of the probe 10,” col. 6 lines 36-41) to accommodate a change in a distance between the reflector and the interior surface of the hollow object so that a focal point of the laser system remains focused on the interior surface (“The first and second tubes 14, 16 also can be moved in concert to maintain a constant desired focal distance while moving the exit path of the laser beam longitudinally,” col. 6 lines 46-49); and 
a motion control system (col. 6 lines 36-59) configured to provide rotation and translation about the longitudinal axis for one or both of the laser system and the hollow object based on a pattern to be etched.
Bille does not disclose the laser head positioned distally from the laser source along a longitudinal axis.
NOBLE discloses a similar laser system (FIG. 1) comprising a laser head (where a reflector 59 is positioned, FIG. 1, col. 8 lines 1-7) positioned distally from a laser source (26, FIG. 1, col. 5 lines 23-15) along a longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser system of Bille with integrating the laser source at the proximal end of the inner tube so that the laser head positioned distally from the laser source along a longitudinal axis as taught by NOBLE in order to obtain a more compact laser system and enhance portability of the laser system.
Regarding claim 30, Bille discloses the reflector is mounted at the distal end of the outer tube at a 45-degree angle so that the focal point of the laser system is redirected by 90 degrees toward the surface of the hollow object (“The mirror 22 is angled so as to reflect the laser beam 36 at approximately a ninety degree angle, causing the laser beam 36 to exit the probe 10 through a lateral opening 26 in the second tube 16, along a path approximately perpendicular to the longitudinal axis of the probe 10,” col. 6 lines 24-27).
Regarding claim 34, Bille discloses the laser system includes: an inner tube (14, FIG. 1, col. 5 lines 51-54) comprising the focusing lens at a distal end and the laser source at a proximal end, and an outer tube (16, FIG. 1, col. 5 lines 51-54) comprising the reflector at a distal end, wherein the inner tube is nested within the outer tube with the focusing lens closest to the reflector (FIG. 1), and wherein changing the positional relationship between the reflector and the focusing lens is moving the inner tube within the outer tube (“The focusing lens 20 is situated within the inner tube 14 proximal to the mirror 22. The placement of the focusing lens 20 relative to the mirror 22 is accurately controlled by longitudinal movement of the inner tube 14, as indicated by the arrow 30 so as to precisely focus the laser beam 36 at a selected distance away from the axis of the probe 10,” col. 6 lines 36-41).
Regarding claim 35, the combination has disclosed the laser system outlined in the rejection to claim 34 above and Bille further discloses moving the inner tube within the outer tube is actuated by gearing or other mechanisms known in the art (col. 6 lines 43-45 of Bille) except the gearing and other mechanisms being a ball screw controlled by a motor. However, a ball screw controlled by a motor used to perform rotational movement is known in the art. Therefore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the gearing or other mechanisms of Bille with a ball screw controlled by a motor to obtain a more precise rotational movement of the inner tube.
Regarding claim 36, Bille discloses the reflector is mounted at the distal end of the outer tube at a 45-degree angle so that the focal point of the laser system is redirected by 90 degrees toward the surface of the hollow object (“The mirror 22 is angled so as to reflect the laser beam 36 at approximately a ninety degree angle, causing the laser beam 36 to exit the probe 10 through a lateral opening 26 in the second tube 16, along a path approximately perpendicular to the longitudinal axis of the probe 10,” col. 6 lines 24-27).

Claims 25-26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bille et al. and NOBLE as applied to claim 21 above, and further in view of Giloh (US Patent 6,960,740 B2) (05/19/20 IDS).
Regarding claims 25-26, the combination has disclosed the laser system outlined in the rejection to claim 21 above except a motion control system configured to change the positional relationship between the reflector and the focusing lens based on real-time data of a distance to the surface collected by a position sensing device positioned adjacent the reflector, or a motion control system configured to change the positional relationship between the reflector and the focusing lens based on dimensional data of a shape of the surface that is retrieved from a server. Giloh discloses a motion control system (col. 3 lines 36-40) configured to change the positional relationship between the reflector and the focusing lens based on real-time data of a distance to the surface collected by a position sensing device positioned adjacent the reflector, or a motion control system (col. 3 lines 40-43) configured to change the positional relationship between the reflector and the focusing lens based on dimensional data of a shape of the surface that is retrieved from a server. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination with the motion control system as taught by Giloh in order to obtain a more precise control of the laser head.
Regarding claim 37, the combination has disclosed the laser system outlined in the rejection to claims 28 and 34 above except the motion control system changes the positional relationship based on either (i) real-time dimensional data of an internal diameter of the hollow object collected by a position sensing device attached proximal to the reflector, or (ii) dimensional data of the internal diameter of the hollow object stored on a server. Giloh discloses the motion control system changes the positional relationship based on either (i) real-time dimensional data of an internal diameter of the hollow object collected by a position sensing device attached proximal to the reflector (col. 3 lines 36-40), or (ii) dimensional data of the internal diameter of the hollow object stored on a server (col. 3 lines 40-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination with the motion control system as taught by Giloh in order to obtain a more precise control of the laser head.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bille et al. and NOBLE as applied to claim 28 above, and further in view of Horiuchi et al. (US PG Pub 2009/0147226 A1) (05/19/20 IDS).
Regarding claim 29, the combination has disclosed the laser system outlined in the rejection to claim 28 above except a mounting stage configured to accept the hollow object thereon, wherein the motion control system causes the mounting stage to provide either or both of the rotation and translation about the longitudinal axis. Horiuchi discloses a mounting stage (15, FIG. 1, [0151]) configured to accept the hollow object thereon, wherein the motion control system causes the mounting stage to provide either or both of the rotation and translation about the longitudinal axis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination with the motion control system as taught by Horiuchi in order to obtain a more precise control of the laser head.
Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828